DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/12/20 has been entered.
3. Claims 1, 2, 5, 8, 16, 22, 39, 46, 143, 146 and 148-155 are pending. Claims 46 and 149 remain withdrawn. Claims 1, 2, 5, 8, 16, 22, 39, 143, 146, 148 and 150-155 are examined.
Information Disclosure Statement
3 The information disclosure statement (IDS) submitted on 8/20/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5a. Claims 1, 2, 5, 8, 16, 19, 22, 39, 146,143, 148 and 150-155 are rejected under 35 U.S.C. 103 as being unpatentable over Ontiveros (AGA abstracts, 2012; Applicant IDS, 1/23/17) in view of Penedo-Pita (Jour. of  Ped. Gastro. and Nutrition, 1991) and Vives (J. Clin. Gastro, 2013; Applicant IDS, 11/27/18), further in view of Khosla (US 2012/0083004; Pub. Apr. 5, 2012; Applicant IDS, 1/23/17) and Bethune et al., (WO 2009/139887 A2, Applicant IDS, 1/23/17).
Applicant asserts, it was surprisingly discovered that levels of circulating IL-2 protein increase significantly within hours of oral administration of a composition comprising gluten to subjects having CD as in Example 3. It is argued that cited references fail to teach or suggest measuring circulating IL-2 levels in subjects having or suspected of having CD who have been orally administered a composition comprising gluten. Applicant’s position is that the cited references also fail to teach or suggest that the foregoing measuring be performed on a sample is obtained within 1-6 hours of administration of the composition. 
Applicant contend that Ontiveros teaches an ex vivo assay where a whole blood sample is contacted with immunodominant gluten peptides to stimulate the release of IFN-gamma and IP-10. The assay is run on a sample that is obtained from the subject 6 
Applicant argue that none of Penedo-Pita, Vives, Khosla and Bethune rectify the deficiencies of Ontiveros. Like Ontiveros, Kholsa also fails to disclose at least measuring circulating IL-2. Kholsa instead teaches contacting samples ex vivo with gluten peptides to stimulate T cell Application No.: 15/306,126-6- Docket No.: I0421.70004US05Confimation No. 2283secretion of the measured cytokines.  Kholsa, paragraphs [0060] to [0065]. Further, Applicant is of the opinion that Kholsa merely points to IL-2 as one of several cytokines, including "IL-2, IL-4, IL-5, yIFN, etc.", that can be measured using enzyme linked immunoabsorbent assays (ELISAs) or ELISA spot assays. Kholsa at [0065]. Applicant argues that the mere recitation of the detection capabilities of ELISA, a well-known assay in the art, would not lead one of ordinary skill in the art to the method as recited in amended claim 1. 
Applicant asserts that Penedo-Pita specifically teaches that "although IL-2 and IL-2R serum levels may serve as additional markers in celiac disease, they cannot be used to follow the histological gluten- dependent changes." Penedo-Pita, p. 59. Applicant contends that one of skill would not be led, based on Penedo-Pita, to measure circulating IL-2 in a subject having or suspected of having CD after receiving a composition containing gluten, let alone as claimed, because the results in Penedo-Pita demonstrate that the serum levels of IL-2 following the administration of a gluten- containing diet do not change.  Applicant has argued that one of skill would simply have no reason to measure the level of IL-2 following gluten administration in general let 
Applicant further argues that Bethune fails to disclose at least the measurement of circulating IL-2, or any inflammatory or immune response, in samples obtained from subjects having or suspected of having CD. In fact, the entire premise of Bethune is not to induce such a response. Instead, Bethune teaches administration of gluten peptide analogs, rather than gluten peptides, because the analogs "are not presented to gluten-specific T cells and are consequently non-inflammatory" and "can be safely administered at a higher dose than native gluten proteins or peptides." Id. Applicant asserts that though the Examiner relies on Bethune for its alleged teaching of obtaining patient samples at certain time points (e.g., 15 min., 30 min., 1 hr., 1.5 hr.), the recitation of the relevant time frames for obtaining samples is not at all relevant to the methods of the claims as such time periods are not shown to be correlated with any inflammatory response let alone circulating IL-2 after oral consumption of gluten. 
It is argued that the present inventors surprisingly discovered that levels of circulating IL-2 protein increase significantly within hours of oral administration of gluten to subjects having CD. One Application No.: 15/306,126-7 - Docket No.: I0421.70004US05Confimation No. 2283of skill simply would not be led, based on the teachings of the cited references to measure circulating levels of IL-2 in samples taken from subjects 1-6 hours after oral administration of gluten as claimed. 
Applicant’s arguments are fully considered but are not found to be persuasive 


Bethune et al., reference disclosed the diagnosis of celiac spruce (disease) (see para. 11). The reference also teaches that patient samples will be taken prior to administration of gluten peptide and at suitable time points following administration of the peptide and at suitable time points following administration, e.g. at 15 mins, 30mins, 1 hour, 1.5 hours, 2 hours , 2.5 hours, 3 hours, 4 hours, 6 hours, etc., following administration (para 53). In addition, Vives teaches that IL-2 is a genetic biomarker associated with celiac disease (see Table 1). Khosla teaches diagnostic methods to 

Obviousness-Type Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 


6a. Claims 1, 2, 5, 8, 16, 19, 22, 39, 143, 146, 148 and 150-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-10, 12, 17, 20, 23, 27 and 76-79 of copending Application No. 15/306,219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are generally drawn to determining the presence or risk of Celiac disease in a patient by measuring IL-2 upon administering one or more of the same peptides. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

	Applicants have requested that the rejection be held in abeyance. Therefore, the rejection of record is maintained.
 Conclusion
	7. No claim is allowable.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645